United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-1091
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
James L. Flippen,                       *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: February 13, 2001
                                 Filed: February 16, 2001
                                  ___________

Before WOLLMAN, Chief Judge, BOWMAN and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                              ___________

PER CURIAM.

      James L. Flippen pled guilty to being a felon in possession of a firearm, an
offense established by 18 U.S.C. § 922(g)(1) (1994). As provided for in his plea
agreement, he appeals the denial of his motion to suppress evidence. For reversal, he
argues that the District Court1 erred in finding that the officer who detained him and


      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri, adopting the report and recommendation of the
Honorable Sarah W. Hays, United States Magistrate Judge for the Western District of
Missouri.
discovered the firearm (a loaded .45 caliber Ruger) on his person had a reasonable,
articulable suspicion that criminal activity was afoot. Instead, Flippen contends, he was
simply a victim of racial profiling.

       Having reviewed the case, we are satisfied that Flippen's claims lack substance
and that his motion to suppress was properly denied. We agree with the District Court,
for the reasons stated in that court's thorough and well-reasoned opinion, that the
investigative stop leading to discovery of the firearm was proper under Terry v. Ohio,
392 U.S. 1 (1968). No error of fact or law appears, and an opinion by this Court in this
well-traveled area of the law would add nothing of value to what the District Court has
written. Accordingly, without further discussion the order of the District Court is
AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-